Status of the claims
	Claims 1-7 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Determining non-transmission time of a terminal device due to lacking battery power.




Claim Objections
Claim 3 is objected to because of the following informalities:  line 5, “a same subject” should be “the same subject”.
Claim 6 is objected to because of the following informalities:  line 6, it states “predetermined time”, however, in claim 1, line 9, there is “predetermined time”; therefore, it is unclear if these two “predetermined time” are the same or not.
 Appropriate correction is required.



	Allowable Subject Matter
Claims 1-2, 4-5, 7 are allowed. The following is an examiner’s statement of reasons for allowance: there are currently no arts rejection to claims 1-2, 4-5, 7.
Closest reference found are
1) SEN (US 20160187949) disclose systems for mobile device power management wherein a mobile computing device is described, that may include a processor, and a non-transitory computer-readable memory, including instructions that, when executed, can cause the processor to determine a power level comprising power level information indicative of a battery power level of the mobile computing device, select a power profile from a plurality of power profiles, based on a data transmission type, transmit power profile information representing the selected power profile to an operatively connected second computing device, where the power profile information can be used by the second computing device to configure the data transmission type, and receive data according to the data transmission type.



However, the cited references did not disclose the claimed limitation of the independent claims 1 and 6:
“a determination unit configured to determine , whether non-transmission time. during which the terminal device is not capable of transmitting the physiological information to the receiver since the power is not supplied to the terminal device, is equal to or longer than predetermined time;”


Comments
	There are currently no arts rejection to claim 3 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGMIN FAN whose telephone number is (571)272-2784.  The examiner can normally be reached on 9-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONGMIN FAN/
Primary Examiner, Art Unit 2685